AP-77,041
                                                                                                             COURT OF CRIMINAL APPEALS
                MATTHEW D. POWELL                                                                    Lubbock County CourthouseAUSTIN, TEXAS
                                                                                                            Transmitted
                                                                                                            904 Broadway 6/2/2016 10:19:14 PM
                 CRIMINAL DISTRICT ATTORNEY
                                                                                                                 Accepted
                                                                                                            Second Floor 6/3/2016 7:30:54 AM
                              P.O. BOX 10536                                                                                     ABEL ACOSTA
                                                                                                        Lubbock, Texas 79401
                     LUBBOCK, TEXAS 79408-3536                                                                                         CLERK
                                                                                                   (806)775-1100 Fax (806)775-7930


                                                        Office of the Criminal District Attorney
Administrator
 Anthony Holcomb

First Assistant District Attorney
                                                                              June 2, 2016
  Wade Jackson

Chief Investigator
 Todd Smith

Appellate Division
                                      Mr. Abel Acosta
 Jeffrey Ford - Chief                 Clerk, Court of Criminal Appeals                                         June 3, 2016
 Lauren Murphree

Grand Jury/Intake Division
                                      P. O. Box 12308
 Trey Hill - Deputy D.A.
 Eddie Wharf
                                      Austin, TX 78711
Victim Assistance Coordinator.
 Laney Dickey

Juvenile Division
 Kim Hayes - Chief
                                      RE:      Case No. AP-77,041
 Jeri Leigh Myers                              Trial Court Case No. 2012-434,109
Civil Division
 Neal Burt - Chief
 Donna Clarke
 Morgan Vaughan
                                      Style: Brian Suniga
 Deirdre Ward -CPS
 Theresa Ratliff -CPS
                                             v.
 Kacee Harvey -CPS                           The State of Texas
Felony Prosecutors
Sunshine Stanek - Deputy DA
Barron Slack - Assistant Felony DA    Dear Mr. Acosta:
Narcotics/Property Crimes
 Mandi Say

Intoxication Cases/Misd Chief
                                             The undersigned attorney acknowledges receipt of the Court’s
 Tom Brummett                         May 23, 2016, letter in the above cause, inquiring as to whether the
137th District Court
  Laura Beth Fossett -Chief
                                      parties will appear for oral argument. In response to the Court’s
  Ashley Davis
  Chris Schulte
                                      inquiry, the undersigned attorney hereby gives notice of intent to
140th District Court
                                      appear at the June 15, 2016, oral argument on behalf of the State of
  Traci Bowman - Chief
  Jessica Schneider
                                      Texas. The State hereby designates the first, second, and fourth issues
  Neal Spradlin                       as issues that it intends to argue, time permitting, at the oral argument.
364th District Court
  Aaron Moncibaiz- Chief
  Courtney Grafft
  Cara Landers
                                               Thank you for your courtesies.
County Court at Law #1
 Ryan Brooke - Chief
 Greg Jerman
                                                                                 Respectfully submitted,
 Cassie Nesbitt

County Court at Law #2
 Ginny Shewmake - Chief
 Craig Oglesby                                                                  By: /s/ Jeffrey S. Ford
Domestic Violence
 Jennifer Slack
                                                                                Jeffrey S. Ford
                                                                                Assistant Criminal District Attorney
                                                                                Appellate Chief

                                      copy: Ms. Hilary Sheard
                                            Law Office of Hilary Sheard
                                            7421 Burnet Road #300-512
                                            Austin, TX 78757